                                     Case: 19-14844                         Doc: 1            Filed: 12/02/19                       Page: 1 of 13
 I
       F1ll 111 this informat,on to 1dent1fy your case:

       United States Bankruptcy Court for the:

       _w_e_s_te_r_n___ District of Oklahoma

       Case number (/flrnownJ:   __________                             Chapter you are filing           underj.
                                                                                                                     FILED
                                                                        □
                                                                        □    Chapter7
                                                                             Chapter 11
                                                                                                              Z01 DEC - 2 p 12: 3LI
                                                                        0    Chapter 12
                                                                        1111 Chapter 13                                                           <. ,-. t,   □ Check if this is an
                                                                                                               f                               _; . . .   T     amended filing

     Official Form 101                          ---------~","'"" , ~

     Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                                         12/17
      The bankruptcy fonns use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
     joint case-and In joint cases, these forms use you to ask for Information from both debtors. For example, If a fonn asks, "Do you own a car,"
     the answer would be yes If either debtor owns a car. When Information Is needed about the spouses separately, the fonn uses Debtor 1 and
     Debtor 2 to distinguish between them. In joint cases, one of the spouses must report Information as Debtor 1 and the other as Debtor 2. The
     same person must be Debtor 1 In all of the forms.
     Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
     information. If more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
     (if known). Answer every question.


■,,,                Identify Yourself

                                           About Debtor 1:                                                                       About Debtor 2 (Spouse Only In a Joint Case):
· 1.      Your full name
          Write the name that is on your
          government-issued picture
                                             Jennifer                                                                                 N/A
                                           First name                                                                            First name
          identification (for example,
          your driver's license or           Nicole
          passport).                       Middle name                                                                           Middle name

          Bring your picture
                                             Stolfa
          identification to your meeting   Last name                                                                             Last name
          with the trustee.
                                           Suffix (Sr., Jr., 11, Ill)                                                            SufflX (Sr., Jr., 11, Ill)




i 2.      All other names you                N/A
          have used in the last 8          Frrst name                                                                            First name
          years
          Include your married or          Middle name                                                                           Middle name
          maiden names.
                                           Last name                                                                             Last name



                                           First name                                                                            First name


                                           Middle name                                                                           Middle name


                                           Last name                                                                             Last name




          Only the last 4 digits of
, 3.
          your Social Security             )()()( - )()( - ~ ~ 2- ~                                                              )()()(        )()(   - -- -- -- --
          number or federal                OR                                                                                    OR
          Individual Taxpayer
          Identification number
                                           9xx - xx- _ _ _ _ _ _ __                                                              9xx - xx - - - ______

     n.«:-:-• ,... _ _ "'""'                            ''-•••_., __ .n..-,.;,.; __ .__   ■ -.a;   • .:..a •• _,_ c:1=:-- c..... D-L-•-6-••
                                                                                                                                                                          ---- .
                                Case: 19-14844               Doc: 1          Filed: 12/02/19           Page: 2 of 13


 Debtor 1            JENNIFER NICOLE STOLFA                                                     Case numbeqHnown),_ _ _ _ _ _ _ _ _ _ _ _ __
                  Fmst.Nane                     Last Name




                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only In a Joint Case):


 4. Any business names
    and Employer                    □ I have not used any business names or EINs.                   □ I have not used any business names or EINs.
    Identification Numbers
    (EIN) you have used in                 Vesta Resources LLC
    the last 8 years               Business name                                                    Business name

    Include trade names and
    doing business as names        Business name                                                    Business name


                                    8       2_10             03345
                                   EIN-                                                             EIN-


                                   EIN-                                                             EIN




· s. Where you live                                                                                 If Debtor 2 lives at a different address:


                                        12928 Saint Andrews Drive
                                   Number          Street                                           Number          Street




                                   Oklahoma City                         Oklahoma 73120
                                   City                                     State    ZIP Code       City                                     State     ZIP Code

                                        Oklahoma
                                   County                                                           County


                                   If l,Ulr mailing address Is different from the one               If Debtor 2's mailing address Is different from
                                   above, fill It in here. Note that the court will send            yours, fill it In here. Note that the court will send
                                   any notices to you at this mailing address.                      any notices to this mailing address.



                                   Number          Street                                           Number          Street



                                   P.O.Box                                                          P.O.Box


                                   City                                     State    ZIP Code       City                                      State    ZIP Code


---------------·-·------------
 s. Why you are choosing           Check one:                                                      Check one:
    this district to file for
    bankruptcy
                                   ii     Over the last 180 days before filing this petition,       □ Over the last 180 days before filing this petition,
                                          I have lived in this district longer than in any                 I have lived in this district longer than in any
                                          other district.                                                  other district.

                                    □ I have another reason. Explain.                               □ I have another reason. Explain.
                                      (See 28 U.S.C. § 1408.)                                         (See 28 U.S.C. § 1408.)




  /"'\.A:-;-• • - - ◄ n◄                                                                                                                        ----,.,,
                                   Case: 19-14844                       Doc: 1        Filed: 12/02/19            Page: 3 of 13


 Debtor 1                JENNIFER NICOLE STOLFA                                                          Case number(#known)'--------------
                     FB'SlName   Middle Name              last Nam•




· • Tell the Court About YOIH' Bankruptcy Case

 7.     The chapter of the                     Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
        Bankruptcy Code you                    for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
        are choosing to file
                                               □ Chapter?
        under
                                               □ Chapter 11

                                               □ Chapter 12

                                               !I Chapter 13

 s. How you wm pay the fee                     □ I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                                  local court for more details about how you may pay. Typically, if you are paying the fee
                                                  yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                                  submitting your payment on your behalf, your attorney may pay with a credit card or check
                                                  with a pre-printed address.

                                               ii I need to pay the fee in installments. If you choose this option, sign and attach the
                                                  Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                               □ I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                                 By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                                  less than 150% of the official poverty line that applies to your family size and you are unable to
                                                  pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                                  Chapter 7 Rling Fee Waived (Official Form 1038) and file it with your petition.


 9.     Have you filed for                     □ No
        bankruptcy within the
                                               181 Yes.   District Okla. Western                When    08/30/2017       Case number    17-13465
        last 8 years?
                                                                                                       MM/ 00/YYYY                     ---------
                                                          District    Okla. Western             When   03/31/2017        Casenumber _ _1_7_-_11_1_5_7_ _ _ __
                                                                                                       MM/ 00/YYYY
                                                          District _ _ _ _ _ _ _ _ _ When              _ _ _ _ _ Case number _ _ _ _ _ _ _ __
                                                                                                       MM/ DD/YYYY



 10. Are any bankruptcy                        !I No
        cases pending or being
        filed by a spouse who is
                                               D Yes.     Debtor _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Relationship to you

        not filing this case with                         District _ _ _ _ _ _ _ _ _ When              _ _ _ _ _ Case number, if known._ _ _ _ _ __
        you, or by a business                                                                          MM/DD /YYYY
        partner, or by an
        affiliate?
                                                          Debtor _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Relationship to you

                                                          District _ _ _ _ _ _ _ _ _ When              _ _ _ _ _ Case number, if known,___ _ _ _ __
                                                                                                       MM/00/YYYY



 11.    Do you rent your                       !I No.     Go to line 12.
        residence?                             D Yes.     Has your landlord obtained an eviction judgment against you?

                                                          D    No. Go to line 12.
                                                          D    Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                               part of this bankruptcy petition.




      n.a::-:-1   r---   4n4                                                                                                                        ----   "')
                                   Case: 19-14844                       Doc: 1       Filed: 12/02/19             Page: 4 of 13


Debtor 1                 JENNIFER NICOLE STOLFA                                                           Case n U m b e f ( l k n o w n ) ~ - - - - - - - - - - - -
                     RrstName     Middle Name             last Name




PEI           Jleport About Any Businesses You OWn as a Sole Proprietor
                                                                                                             >
12. Are you a sole proprietor                   IBI No. Go to Part 4.
    of any fuH- or part-time
    business?                                   □ Yes. Name and location of business
    A sole proprietorship is a
    business you operate as an
                                                         Name of business, if any
    individual, and is not a
    separate legal entity such as
    a corporation, partnership, or
                                                         Number       Street
    LLC.
    If you have more than one
    sole proprietorship, use a
    separate sheet and attach it
    to this petition.
                                                          City                                                               ZIPCode


                                                         Check the appropriate box to describe your business:
                                                         □ Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                         □ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                         □ Stockbroker(asdefined in 11 U.S.C. § 101(53A))
                                                         □ Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                         □ None of the above


13. Are you filing under                        If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
      Chapter 11 of the                         can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
      Bankruptcy Code and                       most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                                any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1 )(B).
      are you a small business
      debtor?
                                                aQ No.   I am not filing under Chapter 11.
      For a definition of small
      business debtor, see                      CJ No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
      11 U.S.C. § 101(51D).                              the Bankruptcy Code.

                                                □ Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                       Bankruptcy Code.


■,,,          Report If You OWn or Have Any Hazardous Property or Any Property 'That Needs Immediate Attention


14.   Do you own or have any                    iJ No
      property that poses or is
      alleged to pose a threat                  □ Yes. What is the hazard?
      of imminent and
      identifiable hazard to
      public health or safety?
      Or do you own any
      property1hat needs                                  If immediate attention is needed, why is it needed? _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      immediate attention?
      For example, do you own
      perishable goods, or livestock
      that must be fed, or a building
      that needs urgent repairs?
                                                          VVhere is the property? _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                    Number       Street




                                                                                    City                                         State      ZIP Code


  n,a:_:_, r - - -    ◄ n"'
                                                                                                                                                    ---- .
                               Case: 19-14844                      Doc: 1                Filed: 12/02/19                  Page: 5 of 13


Debtor 1           JENNIFER NICOLE STOLFA                                                                          Case number(Unown),_ _ _ _ _ _ _ _ _ _ _ __
                  FintName   Middle Name             Last Name




■iii        l!xplain Your l!trorts to Receive a Briefing About Cntcllt Counseling

                                           About Debtor 1:                                                              About Debtor 2 (Spouse Only In a Joint Case):
1s. Tell the court whether
   you have received a
   briefing about credit                   You must check one:                                                           You must check one:
   counseling.
                                           1!11 received a briefing from an approved credit                              □ I received a briefing from an approved credit
                                              counseling agency within the 180 days before I                               counseling agencywithln the 180 days before I
   The law requires that you                  filed this bankruptcy petition, and I received a                             filed this bankruptcy petition, and I received a
   receive a briefing about credit            certificate of completion.                                                   certificate of completion.
   counseling before you file for
   bankruptcy. You must                       Attach a copy of the certificate and the payment                              Attach a copy of the certificate and the payment
                                              plan, if any, that you developed with the agency.                             plan, if any, that you developed with the agency.
   truthfully check one of the
   following choices. If you               □ I received a briefing from an approved credit                               □ I received a briefing from an approved credit
   cannot do so, you are not
                                             counseling agency within the 180 days before I                                counseling agencywithln the 180 days before I
   eligible to file.                         filed this bankruptcy petition, but I do not have a                           filed this bankruptcy petition, but I do not have a
                                             certificate of completion.                                                    certificate of completion.
   If you file anyway, the court
                                             Within 14 days after you file this bankruptcy petition,                       Within 14 days after you file this bankruptcy petition,
   can dismiss your case, you
                                             you MUST file a copy of the certificate and payment                           you MUST file a copy of the certificate and payment
   will lose whatever fiUng fee
                                             plan, if any.                                                                 plan, if any.
   you paid, and your creditors
   can begin collection activities         □ I certify that I asked for credit counseling                                □ I certify that I asked for credit counseling
   again.                                    services from an approved agency, but was                                     services from an approved agency, but was
                                             unable to obtain those services during the 7                                  unable to obtain those services during the 7
                                             days after I made my request, and exigent                                     days after I made my request, and exigent
                                             circumstances merit a 30-daytemporarywalver                                   circumstances merit a 30-daytemporary waiver
                                             of the requirement.                                                           of the requirement.
                                              To ask for a 30-day temporary waiver of the                                   To ask for a 30-day temporary waiver of the
                                              requirement, attach a separate sheet explaining                               requirement, attach a separate sheet explaining
                                              what efforts you made to obtain the briefing, why                             what efforts you made to obtain the briefing, why
                                              you were unable to obtain it before you filed for                             you were unable to obtain it before you filed for
                                              bankruptcy, and what exigent circumstances                                    bankruptcy, and what exigent circumstances
                                              required you to file this case.                                               required you to file this case.
                                              Your case may be dismissed if the court is                                    Your case may be dismissed if the court is
                                              dissatisfied with your reasons for not receiving a                            dissatisfied with your reasons for not receiving a
                                              briefing before you filed for bankruptcy.                                     briefing before you filed for bankruptcy.
                                              If the court is satisfied with your reasons, you must                         If the court is satisfied with your reasons, you must
                                              still receive a briefing within 30 days after you file.                       still receive a briefing within 30 days after you file.
                                              You must file a certificate from the approved                                 You must file a certificate from the approved
                                              agency, along with a copy of the payment plan you                             agency, along with a copy of the payment plan you
                                              developed, if any. If you do not do so, your case                             developed, if any. If you do not do so, your case
                                              may be dismissed.                                                             may be dismissed.
                                              Any extension of the 30-day deadline is granted                               Any extension of the 30-day deadline is granted
                                              only for cause and is limited to a maximum of 15                              only for cause and is limited to a maximum of 15
                                              days.                                                                         days.

                                           □ I am not required to receive a briefing about                               □ I am not required to receive a briefing about
                                             credit counseling because of:                                                 credit counseling because of:

                                              □ Incapacity.       I have a mental illness or a mental                       □ Incapacity.      I have a mental illness or a mental
                                                                  deficiency that makes me                                                     deficiency that makes me
                                                                  incapable of realizing or making                                             incapable of realizing or making
                                                                  rational decisions about finances.                                           rational decisions about finances.
                                              □ Disablllty.       My physical disability causes me                          □ Disability.      My physical disability causes me
                                                                  to be unable to participate in a                                             to be unable to participate in a
                                                                  briefing in person, by phone, or                                             briefing in person, by phone, or
                                                                  through the internet, even after I                                           through the internet, even after I
                                                                  reasonably tried to do so.                                                   reasonably tried to do so.
                                              □ Active duty. I am currently on active military                              □ Active duty. I am currently on active military
                                                                  duty in a military combat zone.                                              duty in a military combat zone.
                                              If you believe you are not required to receive a                              If you believe you are not required to receive a
                                              briefing about credit counseling, you must file a                             briefing about credit counseling, you must file a
                                              motion for waiver of credit counseling with the court.                        motion for waiver of credit counseling with the court.




 n.a:-:-1 r - -    ◄ n◄                             ••-•••-6--•   l"l.-...:&:-- .__ ,_.-,,.,.;..,.,._,_   rua-- •-- n-L-•-6-.••                                 ---- C
                                         Case: 19-14844                   Doc: 1       Filed: 12/02/19              Page: 6 of 13


Debtor- 1
                            FintName

                                       --·
                               JENNIFER NICOLE STOLFA
                                                         Last Name
                                                                                                           Case number(lknown),_ _ _ _ _ _ _ _ _ _ _ __




•&•+                     Answer These Questions for Reporting Purposes
                                             16a.   Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
16. What kind of debts do                           as "incurred by an individual primarily for a personal, family, or household purpose."
       you have?
                                                    0 No. Go to line 16b.
                                                    !J Yes. Go to line 17.
                                             16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                  money for a business or investment or through the operation of the business or investment.
                                                    □ No. Go to line 16c.
                                                    0 Yes. Go to line 17.

                                             16c. State the type of debts you <:Nie that are not consumer debts or business debts.

---------........:====================-=-=-==·=======-:.....---
11.   Are you filing under
       Chapter7?                             !I No.     I am not filing under Chapter 7. Go to line 18.

      Do you estimate that after             0    Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
      any exempt property is                           administrative expenses are paid that funds wiH be available to distribute to unsecured creditors?
      excluded and
                                                        □ No
      administrative expenses
      are paid that funds will be                       0   Yes
      available for distribution
      to unsecured creditors?
1a.   How many creditors do                  !J 1-49                                   0   1,000-5,000                           0 25,001-50,000
      you estimate that you                  □ 50-99                                   0   5,001-10,000                          0 50,001-100,000
      owe?                                   0    100-199                              0   10,001-25,000                         0 More than 100,000
                                             □ 200-999
1&. How much do you                          □ $0,$50,000                              0   $1,000,001-$10 million                0 $500,000,001-$1 billion

_______________________________________________,_
    estimate your assets to
    be worth?
                                             0 $50,001-$100,000
                                             11 $100,001-$500,000
                                             0 $500,001-$1 million
                                                                                       0
                                                                                       0
                                                                                       0
                                                                                           $10,000,001-$50 minion
                                                                                           $50,000,001-$100 million
                                                                                           $100,000,001-$500 million
                                                                                                                                 0 $1,000,000,001-$10 billion
                                                                                                                                 0 $10,000,000,001-$50 billion
                                                                                                                                 0 More than $50 billion
20. How much do you                          □ $0,$50,000                              0   $1,000,001-$10 million                0 $500,000,001-$1 billion
      estimate your tiabttities              !J $50,001-$100,000                       0   $10,000,001-$50 million               0 $1,000,000,001-$10 billion
      tobe?                                  0 $100,001-$500,000                       0   $50,000,001-$100 million              0 $10,000,000,001-$50 billion
                                             0 $500,001-$1 million                     0   $100,000,001-$500 million             0 More than $50 billion
•@fl                     Sign Below
                                             I have examined this petition, and I declare under penalty of perjury that the information provided is true and
Foryou                                       correct.
                                             If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                             of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                             under Chapter?.
                                             If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                             this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                             I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                             I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                             with a bankruptcy case can result in fin   to $     000, or imprisonment for up to 20 years, or both.
                                             18 U.S.C. §§ 152, 1341, 1519, a 357

                                             JC                                                               JC
                                                                                                                   Signature of Debtor 2

                                                  Executed on        12/02/2019                                    Executed on _ _ _ _ __
                                                                     MM   / DD /YYYY                                            MM/ DD     /YYYY


  n.,::s;.,.: ... 1   r--- ... n..,                                                                                                                   ---- e
                                      Case: 19-14844                  Doc: 1        Filed: 12/02/19            Page: 7 of 13


9ebtor 1                 JENNIFER NICOLE STOLFA                                                        Gase number (ll<oown)._ _ _ _ _ _ _ _ _ _ _ __
                      First Name   MiddJeNane           LastNane




For you if you are filing this                  The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an                           should understand that many people find it extremely difficult to represent
attorney                                        themselves successfully. Because bankruptcy has long-term financial and legal
                                                consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not                         To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page.                         technical, and a mistake or inaction may affect your rights. For example, your case may be
                                                dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                                hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                                firm if your case is selected for audit. If that happens, you could lose your right to file another
                                                case, or you may lose protections, including the benefit of the automatic stay.

                                                You must list all your property and debts in the schedules that you are required to file with the
                                                court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                                in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                                property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                                also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                                case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                                cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                                Bankruptcy fraud Is a serious crime; you could be fined and Imprisoned.
                                                If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                                hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                                successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                                Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                                be familiar with any state exemption laws that apply.

                                                Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                                consequences?

                                                □ No
                                                l!I   Yes

                                                Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                                inaccurate or incomplete, you could be fined or imprisoned?

                                                □ No
                                                !l    Yes

                                                Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                                l!I   No
                                                □     Yes. Name of Person._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                            Attach Bankruptcy Petition Preparers Notice, Declaration, and Signature (Official Fonn 119).



                                                By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                                have read and understood this notice, and I am aNare that filing a bankruptcy case without an
                                                attorney may cause me to lose my rights or property if I do not properly handle the case.



                                                J( ~ (                        ~~                           x_S_ig_n_atu_re_o-fDebto--r-2_ _ _ _ _ _ _ _ __


                                                Date               12/02/2019                                  Date
                                                                                                                               MM/ DD /YYYY

                                                                                                               Contact phone

                                                                                                               Ce8phone

                                                                                                               Email address


 r\,,111!-:-• ,... _ _ .. n ..
                                                                                                                                                 ---- 0
                          Case: 19-14844          Doc: 1     Filed: 12/02/19            Page: 8 of 13




 Notice Required by 11 U.S.C. § 342(b) for                                                                       1,\.



 Individuals Filing for Bankruptcy (Form 201 0)


                                                                Chapter 7:         Liquidation
      This notice is for you if:

       Kl    You are an individual filing for bankruptcy,
                                                                          $245     filing fee
             and                                                            $75    administrative fee
                                                                +           $15    trustee surcharge
       m Your debts are primarily consumer debts.
                                                                          $335     total fee
             Consumer debts are defined in 11 U.S.C.
             § 101 (8) as "incurred by an individual            Chapter 7 is for individuals who have financial
             primarily for a personal, family, or               !1ifficulty preventing them from paying their
             household purpose."                                debts and who are willing to allow their non-
                                                                exempt property to be used to pay their
                                                                creditors. The primary purpose of filing under
                                                                chapter 7 is to have your debts discharged. The
The types of bankruptcy that are                                bankruptcy discharge relieves you after
available to individuals                                        bankruptcy from having to pay many of your
                                                                pre-bankruptcy debts. Exceptions exist for
Individuals who meet the qualifications may file                particular debts, and liens on property may still
under one of four different chapters of the                     be enforced after discharge. For example, a
Bankruptcy Code:                                                creditor may have the right to foreclose a home
                                                                mortgage or repossess an automobile.
11          Chapter 7 -     Liquidation
                                                                However, if the court finds that you have
111         Chapter 11- Reorganization
                                                                committed certain kinds of improper conduct
                                                                described in the Bankruptcy Code, the court
111         Chapter 12- Voluntaryrepayrnentplan
                                                                may deny your discharge.
                        for family farmers or
                        fishermen
                                                                You should know that even if you file
                                                                chapter 7 and you receive a discharge, some
e           Chapter 13- Voluntary repayment plan
                                                                debts are not discharged under the law.
                        for individuals with regular
                                                                Therefore, you may still be responsible to pay:
                        income
                                                                11   most taxes;
You should have an attorney review your                         a    most student loans;
decision to file for bankruptcy and the choice of
                                                                e    domestic support and property settlement
chapter.
                                                                     obligations;




Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)          page 1
                Case: 19-14844             Doc: 1       Filed: 12/02/19           Page: 9 of 13




•    most fines, penalties, forfeitures, and                    your income is more than the median income
     criminal restitution obligations; and                      for your state of residence and family size,
■    certain debts that are not listed in your                  depending on the results of the Means Test, the
     bankruptcy papers.                                         U.S. trustee, bankruptcy administrator, or
                                                                creditors can file a motion to dismiss your case
You may also be required to pay debts arising                   under § 707(b) of the Bankruptcy Code. If a
from:                                                           motion is filed, the court will decide if your
                                                                case should be dismissed. To avoid dismissal,
•    fraud or theft;
                                                                you may choose to proceed under another
■    fraud or defalcation while acting in breach                chapter of the Bankruptcy Code.
     of fiduciary capacity;
                                                                If you are an individual filing for chapter 7
11   intentional injuries that you inflicted; and
                                                                bankruptcy, the trustee may sell your property
■    death or personal injury caused by                         to pay your debts, subject to your right to
     operating a motor vehicle, vessel, or                      exempt the property or a portion of the
     aircraft while intoxicated from alcohol or                 proceeds from the sale of the property. The
     drugs.                                                     property, and the proceeds from property that
                                                                your bankruptcy trustee sells or liquidates that
If your debts are primarily consumer debts, the                 you are entitled to, is called exempt property.
court can dismiss your chapter 7 case if it finds               Exemptions may enable you to keep your
that you have enough income to repay                            home, a car, clothing, and household items or
creditors a certain amount. You must file                       to receive some of the proceeds if the property
Chapter 7 Statement of Your Current Monthly                     is sold.
Income (Official Form 122A-l) if you are an
individual filing for bankruptcy under                          Exemptions are not automatic. To exempt
chapter 7. This form will determine your                        property, you must list it on Schedule C: The
current monthly income and compare whether                      Property You Claim as Exempt (Official Form
your income is more than the median income                      106C). If you do not list the property, the
that applies in your state.                                     trustee may sell it and pay all of the proceeds
                                                                to your creditors.
If your income is not above the median for
your state, you will not have to complete the
other chapter 7 form, the Chapter 7 Means                       Chapter 11: Reorganization
Test Calculation (Official Form 122A-2).
                                                                         $1,167    filing fee
If your income is above the median for your                     +          $550    administrative fee
state, you must file a second form -the .                                $1,717    total fee
Chapter 7 Means Test Calculation (Official
Form 122A-2). The calculations on the form-                     Chapter 11 is often used for reorganizing a
sometimes called the Means Test--<leduct                        business, but is also available to individuals.
from your income living expenses and                            The provisions of chapter 11 are too
payments on certain debts to determine any                      complicated to summarize briefly.
amount available to pay unsecured creditors. If



Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)          page 2
               Case: 19-14844             Doc: 1       Filed: 12/02/19           Page: 10 of 13




Because bankruptcy can have serious long-term financial and legal consequences, including loss of
your property, you should hire an attorney and carefully consider all of your options before you file.
Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
and what your options are. If you do file for bankruptcy, an attorney can help you fill out the fonns
properly and protect you, your family, your home, and your possessions.
Although the law allows you to represent yourself in bankruptcy court, you should understand that
many people find it difficult to represent themselves successfully. The rules are technical, and a
mistake or inaction may harm you. If you file without an attorney, you are still responsible for knowing
and following all of the legal requirements.
You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
necessary documents.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
20 years, orboth.18 U.S.C. §§ 152, 1341, 1519, and 3571.




Chapter 12: Repayment plan for family                           Under chapter 13, you must file with the court
            farmers or fishermen                                a plan to repay your creditors all or part of the
                                                                money that you owe them, usually using your
           $200   filing fee
                                                                future earnings. If the court approves your
+           $75   administrative fee
           $275   total fee
                                                                plan, the court will allow you to repay your
                                                                debts, as adjusted by the plan, within 3 years or
Similar to chapter 13, chapter 12 permits                       5 years, depending on your income and other
family farmers and fishermen to repay their                     factors.
debts over a period of time using future
earnings and to discharge some debts that are                   After you make all the payments under your
not paid.                                                       plan, many of your debts are discharged. The
                                                                debts that are not discharged and that you may
                                                                still be responsible to pay include:
                                                                111   domestic support obligations,
Chapter 13: Repayment plan for
                  individuals with regular                      •     most student loans,
                  income                                        11    certain taxes,
                                                                11    debts for fraud or theft,
          $235    filing fee
                                                                •     debts for fraud or defalcation while acting
+          $75    administrative fee
                                                                      in a fiduciary capacity,
          $310    total fee
                                                                11    most criminal fines and restitution
Chapter 13 is for individuals who have regular                        obligations,
income and would like to pay all or part of                     •     certain debts that are not listed in your
their debts in installments over a period of time                     bankruptcy papers,
and to discharge some debts that are not paid.
                                                                •     certain debts for acts that caused death or
You are eligible for chapter 13 only if your
                                                                      personal injury, and
debts are not more than certain dollar amounts
set forth in 11 U.S.C. § 109.                                   •     certain long-term secured debts.



Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)        page J
                   Case: 19-14844               Doc: 1       Filed: 12/02/19     Page: 11 of 13




                                                                  A married couple may file a bankruptcy case
                                                                  together-called a joint case. If you file a joint
     Warning: File Your Forms on Time
                                                                  case and each spouse lists the same mailing
     Section 521(a)(1) of the Bankruptcy Code
                                                                  address on the bankruptcy petition, the
     requires that you promptly file detailed information
                                                                  bankruptcy court generally will mail you and
     about your creditors, assets, liabilities, income,
     expenses and general financial condition. The                your spouse one copy of each notice, unless
     court may dismiss your bankruptcy case if you do             you file a statement with the court asking that
     not file this information within the deadlines set by        each spouse receive separate copies.
     the Bankruptcy Code, the Bankruptcy Rules, and
     the local rules of the court.

     For more information about the documents and                 Understand which services you
     their deadlines, go to:                                      could receive from credit
     http://www.uscourts.gov/forms/bankruptcy-forms               counseling agencies

                                                                  The law generally requires that you receive a
                                                                  credit counseling briefing from an approved
                                                                  credit counseling agency. 11 U.S.C. § 109(h).
Bankruptcy crimes have serious
                                                                  If you are filing a joint case, both spouses must
consequences
                                                                  receive the briefing. With limited exceptions,
11     If you knowingly and fraudulently conceal                  you must receive it within the 180 days before
       assets or make a false oath or statement                   you file your bankruptcy petition. This briefing
       under penalty of perjury~ither orally or                   is usually conducted by telephone or on the
       in writing-in connection with a                            Internet.
       bankruptcy case, you may be fined,
       imprisoned, or both.                                       In addition, after filing a bankruptcy case, you
                                                                  generally must complete a financial
•       All information you supply in connection                  management instructional course before you
       with a bankruptcy case is subject to                       can receive a discharge. If you are filing a joint
       examination by the Attorney General acting                 case, both spouses must complete the course.
       through the Office of the U.S. Trustee, the
       Office of the U.S. Attorney, and other                     You can obtain the list of agencies approved to
       offices and employees of the U.S.                          provide both the briefing and the instructional
       Department of Justice.                                     course from: http://www.uscourts.gov/services-
                                                                  forms/bankruptcy/credit-counseling-and-debtor-
Make sure the court has your                                      education-courses.
mailing address                                                   In Alabama and North Carolina, go to:
The bankruptcy court sends notices to the                         http://www.uscourts.gov/services-
mailing address you list on Voluntary Petition                    forms/bankruptcy/credit-counseling-and-
for Individuals Filing/or Bankruptcy (Official                    debtor-education-courses.
Form 101). To ensure that you receive
                                                                  If you do not have access to a computer, the
 information about your case, Bankruptcy
                                                                  clerk of the bankruptcy court may be able to
Rule 4002 requires that you notify the court of
                                                                  help you obtain the list.
any changes in your address.



Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)        page 4
            Case: 19-14844        Doc: 1    Filed: 12/02/19       Page: 12 of 13




               IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

INRE:                                        )
                                             )
  Jennifer N. Stolfa                         )         Case No. - -
                                             )         Chapter 13_
              Debtor.                        )


                               VERIFICATION OF MATRIX


                The above named debtor hereby verifies that the attached List of Creditors is true
and correct to the best of his/her/their knowledge.


Date: 12/02/2019                                                           ennifer N. Stolfa


                                                 N/A
                                                       Joint Debtor Name (if applicable)
Case: 19-14844   Doc: 1   Filed: 12/02/19   Page: 13 of 13




     tll'itZt~c lDttMS
     Go31"'                             ~tvG
                     ~~o
       \v~ 1T'I-- 1s-o:sq
